Citation Nr: 1611606	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss, to include on an extraschedular basis.

2.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The May 2006 rating decision, in pertinent part, denied entitlement to a compensable rating for left ear hearing loss.  In May 2014, the Board also denied entitlement to a compensable rating for left ear hearing loss.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion for remand, vacated the Board's May 2014 decision, and returned the claim to the Board for further adjudication.  In November 2014, the Board remanded the claim for further development.  The issue of entitlement to TDIU is an element of the appeal because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The October 2013 rating decision, in pertinent part, denied entitlement to service connection for diabetes mellitus, type II, claimed as secondary to herbicide exposure.  In October 2014, the Veteran submitted a notice of disagreement (NOD) regarding the denial of service connection for diabetes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Agency of Original Jurisdiction (AOJ) has sent two notices to the Veteran that indicate the diabetes mellitus  claim is in appellate status; however, it has not issued a statement of the case (SOC).  The Board is required to remand this issue so that the SOC will be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This case was previously remanded, in part, so that the left ear hearing loss disability could be referred to the Director of VA's Compensation and Pension Service for initial consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015).

This has not yet been done.  The Board has a duty to insure compliance with its remand instructions.  Stegall v. West, 11 Vet App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC regarding the claim of entitlement to service connection for diabetes mellitus, type II.  This issue should not be certified or returned to the Board unless the Veteran submits a timely substantive appeal after the issuance of the SOC.

2.  Invite the Veteran to complete an application for TDIU.

3.  Refer the issue of entitlement to a compensable rating for left ear hearing loss to the Director of Compensation and Pension Service or Under Secretary for Benefits for extra-schedular consideration.

4.  Obtain an opinion as to the impact of the service connected disabilities on the Veteran's ability to maintain gainful employment consistent with his education and experience.

5.  If there are periods when the Veteran was unemployed but did not meet the percentage requirements for TDIU, refer this issue to the Director of Compensation and Pension for adjudication under  38 C.F.R. § 4.16(b) (2015).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

